Title: To James Madison from Richard M. Johnson, 14 July 1813
From: Johnson, Richard M.
To: Madison, James


Sir,
Camp on the Road to Piqua. July. 14th. 1813.
Upwards of thirty days had elapsed from the date of your order thro the Sec of war to General Harrison ordering the M Regt. to Kaskaskias before it came to me, then at the M: of Huron with the main body of the Regt a party being as low down as Cleaveland. The situation of our horses &c as represented to Heneral [sic] Harrison the position of the Regt. being at least 650 miles from Kaskaskias & the desire of going with the N. W. Army to Detroit & Maldin induced me to solicit the priviledge of remaining on the Station where we were—but as General Harrison did not think he could take upon himself such responsibility as your order was peremtory, I am happy to inform you, that we are attempting to execute your order with dispach & from the great personal sacrifices the wealthy of the Regt are making to get horses for the dismounted & from other arrangements I am animated with a hope that we shall carry to Kaskaskias about 800 efficient men—on the 14th I left Huron & I am now within 28 miles of Piqua. I shall commence the line of march from Greenville to Vincenns by way of the Wabash & Fort Harrison with a view of protecting the Frontiers as much as possible as small parties have been troublesome, in that quarter. And altho we left the N. W. Army with some reluctance owing to considerations urged in my letter to Genl. Harrison who promised to transmit a copy to you, I now feel perfectly satisfied & happy in the order, which we recd. to march to the mississippi. We are happy to learn you are recovering from your indisposition—which has given us much concern. Your friend & sert.
Rh. M. Johnson
